         Case 1:18-cv-02921-JMF Document 383 Filed 10/18/18 Page 1 of 3
 


                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                 Case 1:18-cv-02921

                  Plaintiffs,

         v.                                MOTION FOR ADMISSION
                                           PRO HAC VICE
U.S. DEPARTMENT OF
COMMERCE, et al.,

                  Defendants.


      Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the

Southern and Eastern Districts of New York, Michelle S. Kallen hereby moves this

Court for an Order for admission to practice Pro Hac Vice to appear as counsel for

the Commonwealth of Virginia in the above-captioned action.

      I am a member in good standing of the bars of the Commonwealth of

Virginia, the District of Columbia, and the State of California, and there are no

pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred

or denied admission or readmission by any court. I have attached the affidavit

pursuant to Local Rule 1.3.


Dated: October 18, 2018                Respectfully Submitted,


                                       _/s/ Michelle S. Kallen_________
                                       Michelle S. Kallen
                                       Deputy Solicitor General
                                       Office of the Attorney General of Virginia
                                       202 North 9th Street
                                       Richmond, VA 23219
                                       MKallen@oag.state.va.us

                                           1
 
    Case 1:18-cv-02921-JMF Document 383 Filed 10/18/18 Page 2 of 3
 


                               Tel: (804) 786-7704
                               Fax: (804) 371-0200




                                  2
 
         Case 1:18-cv-02921-JMF Document 383 Filed 10/18/18 Page 3 of 3
 


                             CERTIFICATE OF SERVICE

             The undersigned hereby certifies that on October 18, 2018, I electronically

filed a true copy of the foregoing with the Clerk of the Court using the CM/ECF system,

which will send a notification of such filing (NEF) to counsel of record.     Opposing

counsel will be sent a copy by first-class, postage prepaid mail:

      U.S. Department of Justice
      Civil Division
      P.O. Box 883
      Washington, DC 20044


                                                 _/s/ Michelle S. Kallen__
                                                   Michelle S. Kallen




                                             3
 
         Case 1:18-cv-02921-JMF Document 383-1 Filed 10/18/18 Page 1 of 1
 


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                    Case 1:18-cv-02921

                   Plaintiffs,

         v.                                   ORDER FOR ADMISSION
                                              PRO HAC VICE
U.S. DEPARTMENT OF
COMMERCE, et al.,

                   Defendants.


      The motion of Michelle S. Kallen, for admission to practice Pro Hac Vice in the

above captioned action is GRANTED.

      Applicant has declared that he is a member in good standing of the bar of the

State of Virginia; and that his contact information is as follows:

              Michelle S. Kallen
              Office of the Attorney General of Virginia
              202 North 9th Street
              Richmond, VA 23219
              MKallen@oag.state.va.us
              Tel: (804) 786-7704
              Fax: (804) 371-0200

      Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for the Commonwealth of Virginia in the above entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice

in the above-captioned case in the United States District Court for the Southern

District of New York. All attorneys appearing before this Court are subject to the Local

Rules of this Court, including the Rules governing discipline of attorneys.



Dated:
                                          United States District/Magistrate Judge
 
       Case 1:18-cv-02921-JMF Document 383-2 Filed 10/18/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
                                                 Case 1:18-cv-02921
                      Plaintiffs,
           v.                                    AFFIDAVIT OF MICHELLE S.
                                                 KALLEN IN SUPPORT OF
U.S. DEPARTMENT OF                               MOTION TO ADMIT
COMMERCE, et al.,                                COUNSEL PRO HAC VICE

                      Defendants.

      I, Michelle S. Kallen, being duly sworn, hereby deposes and says as follows:

      1.        I am the Deputy Solicitor General of the Office of the Attorney General

of Virginia.

      2.        I submit this affidavit in support of my motion for admission to

practice pro hac vice in the above-captioned matter.

      3.        As shown in the Certificates of Good Standing annexed hereto I am a

member in good standing of the bars of the Commonwealth of Virginia, the

District of Columbia, and the State of California.

      4.        There are no pending disciplinary proceedings against me in any State

or Federal Court.

      5.        I have not been convicted of a felony.

      6.        I have not been censured, suspended, disbarred or denied admission or

readmission by any court.




                                             1
       Case 1:18-cv-02921-JMF Document 383-2 Filed 10/18/18 Page 2 of 2



      7.     Wherefore your affiant respectfully submits that he be permitted to

appear as counsel and advocate pro hac vice in this one case for Plaintiff

Commonwealth of Virginia.

                                       Respectfully Submitted



Dated: October 18, 2018
                                       Michelle S. Kallen
                                       Office of the Attorney General of Virginia
                                       202 North 9th Street
                                       Richmond, VA 23219
                                       MKallen@oag.state.va. us
                                       Tel: (804) 786-7704
                                       Fax: (804) 371-0200




                                          2
Case 1:18-cv-02921-JMF Document 383-3 Filed 10/18/18 Page 1 of 1
Case 1:18-cv-02921-JMF Document 383-4 Filed 10/18/18 Page 1 of 1
Case 1:18-cv-02921-JMF Document 383-5 Filed 10/18/18 Page 1 of 1
